         Case 5:20-cv-00538-ESC Document 17 Filed 03/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LUIS EDGARDO MARTINEZ-NIEVES,                    §
                                                 §
                  Plaintiff,                     §                SA-20-CV-00538-ESC
                                                 §
vs.                                              §
                                                 §
ANDREW SAUL, SOCIAL SECURITY                     §
COMMISSIONER,                                    §
                                                 §
                  Defendant.                     §

                                            ORDER

       Before the Court in the above-styled cause of action is the Commissioner’s Unopposed

Motion to Remand [#16]. By his motion, the Commissioner asks the Court to reverse the final

decision denying Plaintiff’s application for benefits under Title II of the Social Security Act and

remand this action to the Commissioner for further administrative proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). Upon remand, the Commissioner may further develop the

record, provide the claimant an opportunity for a new hearing, and issue a new decision. The

motion is unopposed. The Court will grant the motion and order the requested agreed relief.

       IT IS THEREFORE ORDERED that the Commissioner’s Unopposed Motion to

Remand [#16] is GRANTED. The Court will issue a separate final judgment.

       SIGNED this 5th day of March, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE
